Name: Commission Regulation (EC) NoÃ 1636/2005 of 6 October 2005 amending, for the seventh time, Council Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: civil law;  international affairs;  United Nations;  political geography;  justice
 Date Published: nan

 7.10.2005 EN Official Journal of the European Union L 261/20 COMMISSION REGULATION (EC) No 1636/2005 of 6 October 2005 amending, for the seventh time, Council Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1763/2004 of 11 October 2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 10(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1763/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) The Commission is empowered to amend that Annex, taking into account Council Decisions implementing Common Position 2004/694/CFSP of the Council of 11 October 2004 on further measures in support of the effective implementation of the mandate of ICTY (2). Council Common Position 2005/689/CFSP (3) extends and implements that Common Position. Annex I to Regulation (EC) No 1763/2004 should, therefore, be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1763/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 2005. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 315, 14.10.2004, p. 14. Regulation as last amended by Commission Regulation (EC) No 1208/2005 (OJ L 197, 28.7.2005, p. 19). (2) OJ L 315, 14.10.2004, p. 52. (3) See page 29 of this Official Journal. ANNEX Annex I to Regulation (EC) No 1763/2004: The following person shall be removed: LUKIC, Sredoje. Date of birth: 5.4.1961. Place of birth: Visegrad, Bosnia and Herzegovina. Nationality: (a) Bosnia and Herzegovina, (b) possibly Serbia and Montenegro..